DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 MARKET TRADERS INSTITUTE, INC.,
                           Appellant,

                                      v.

                                KEVIN KENT,
                                  Appellee.

                               No. 4D19-3719

                               [August 5, 2020]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Scott R. Kerner, Judge; L.T. Case
No. 50-2019-CA-003831.

   Courtney M. Keller, I. William Spivey, II, and Colin S. Baker of
Greenberg Traurig, P.A., Orlando, for appellant.

   Jonathan B. Butler of Ciklin Lubitz, West Palm Beach, for appellee.

PER CURIAM.

   We reverse an order denying a motion to transfer venue and remand
for an evidentiary hearing on the venue issue. On remand, the circuit
court shall permit discovery only on the venue issue, until that issue is
decided after the evidentiary hearing. See Merrill Lynch, Pierce, Fenner and
Smith, Inc. v. Nat’l Bank of Melbourne & Tr. Co., 238 So. 2d 665 (Fla. 4th
DCA 1970); Carnival Corp. v. Garcia, 237 So. 3d 1110 (Fla. 3d DCA 2018).

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.